In a negligence action to recover damages for personal injuries, defendant appeals from an order of the Supreme Court, Queens County, dated December 22, 1971, which denied his motion to preclude plaintiffs from introducing any evidence as to certain alleged injuries. Order affirmed, with $10 costs and disbursements. In 'our opinion, the bill of particulars sufficiently complied with the demand therefor. Any further inquiry into the nature and extent of the alleged injuries may be more fully explored by the disclosure devices set forth in the CPLR. Munder, Acting P. J., Latham, Gulotta, Christ and Benjamin, JJ., concur.